Citation Nr: 1646628	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  11-08 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1985 to January 1988.	

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This matter was previously before the Board in August 2014, when it was remanded for further development.

The Veteran appeared at a hearing before a Veterans Law Judge (VLJ) in June 2014.  A transcript of the hearing is of record.  The law requires the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107 (c) (West 2014); 38 C.F.R. § 20.707 (2015).  In April 2016, the Board sent a letter to the Veteran that explained the VLJ who presided over his hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different VLJ; otherwise, the case would be reassigned.  The Veteran declined another hearing in a response later that month.  Thus, the Board will proceed with the matter on appeal.


FINDINGS OF FACT

1.  The Veteran's current left knee degenerative joint disease/osteoarthritis did not manifest within one year of his separation from service and is not otherwise the result of a disease or injury in service.

2.  The Veteran's current right knee degenerative joint disease/osteoarthritis did not manifest within one year of his separation from service and is not otherwise the result of a disease or injury in service.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for entitlement to service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in January 2010.  No additional notice is necessary.

VA has also satisfied its duty to assist.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered regarding this claim.  VA provided examinations in March 2011 and October 2014.  As noted in its August 2014 remand, the Board finds the March 2011 opinion inadequate to make an informed decision on the Veteran's claim standing alone because the examiner appeared to have discounted the Veteran's lay reports regarding multiple parachute jumps in service.  However, the October 2014 examiner considered a full medical history, including the Veteran's lay statements, and provided an adequate rationale to support her opinion.  Thus, the Board finds VA has fulfilled its duty to assist with respect to the provision of an examination regarding the Veteran's claims.

As previously noted, the Board remanded this matter in August 2014 for further development.  There has been substantial compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  In the August 2014 remand, the Board directed the AOJ to assist the Veteran with procurement of outstanding treatment records.  In September 2014, the AOJ sent the Veteran a letter asking him to identify any outstanding private treatment records.  The Veteran did not identify any outstanding private treatment records.  The most recent VA treatment records were added to the claims file pursuant to the Board's remand directives.  The Board also directed the AOJ to provide a new examination regarding the claims.  VA provided an adequate examination in October 2014.  Therefore, all the development actions outlined in the Board's prior remand directives have been completed.

As there is no indication that any additional notice or assistance could aid in substantiating this claim, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

VA shall give the benefit of the doubt to the claimant when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Here, VA examinations in March 2011 and October 2014 revealed the Veteran has bilateral degenerative joint disease/osteoarthritis of the knees.  Thus, the current disability requirement has been met with respect to the service connection claims on appeal.

The Veteran asserts his current bilateral knee disability is the result of parachute jumps during active service.  The Veteran has reported participating in numerous parachute jumps during his service with the 82nd Airborne Division.  During the June 2014 hearing, he testified bilateral knee pain onset during active service, but explained he never sought treatment during service because this would not have been viewed favorably in his unit.  He further testified he managed knee pain with over-the-counter medication until it became unbearable in approximately 2008, after which he began seeking more aggressive treatment.

In October 2014, a VA examiner reviewed the claims file; considered the Veteran's lay reports, to include reports of knee pain following parachute jumps in service; and determined the Veteran's current bilateral degenerative joint disease/osteoarthritis of the knees is less likely than not the result of a disease or injury in service, to include the residuals of numerous parachute jumps in service.  The October 2014 examiner explained x-rays were taken of the Veteran's knee with negative diagnostic findings.  The October 2014 examiner further noted minimal degenerative joint disease/osteoarthritis was not shown until a MRI in 2009.  Based on the negative diagnostic findings in 2006, the October 2014 examiner concluded the minimal degenerative joint disease/osteoarthritis first confirmed in 2009 was more likely related to normal biological aging and normal wear and tear.  A March 2011 VA examiner reached the same conclusion although it appears the examiner maintained some reservations with respect to the frequency of parachute jumps reported by the Veteran during the examination.

The Board acknowledges a November 2006 VA treating physician noted in treatment records "the possibility of osteoarthritis related to the military cannot be ruled out."  Yet, the Board finds this statement too equivocal standing alone to establish the Veteran's service connection claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (indicating a medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence).  The Court of Appeals for Veterans Claims has held that the use of equivocal language such as "could" or "may have" makes a statement by an examiner speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); see also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not: language by a physician is too speculative).  Here, the October 2014 examiner was specifically asked to address whether the Veteran's current bilateral knee disability is at least as likely as not the result of a disease or injury in service, to include the residuals of parachute jumps.  In light of this standard, the October 2014 examiner provided a negative nexus opinion.  The November 2006 VA treatment note indicates it is merely within the realm of possibility the Veteran had osteoarthritis as the result of service.  This is simply insufficient to grant the claims on appeal.

Further, the Board finds the inconsistency in the Veteran's past statements regarding the onset of bilateral knee pain somewhat erodes the reliability of his testimony during the June 2014 hearing regarding continuous knee pain since service.  For instance, the Veteran first reported his bilateral knee pain onset in 2003 in a February 2010 written statement submitted shortly after his service connection claim.  It was not until his claim was initially denied that he began consistently reporting his bilateral knee pain onset during active service.  Yet, the Veteran specifically denied having knee trouble on a Report of Medical History prepared in conjunction with his separation examination in December 1987, even though he reported other medical ailments at that time.  See Buczynski v Shinseki, 24 Vet. App. 221, 224 (2011) (indicating where there is a lack of notation of a medical condition where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  Nevertheless, the Board does not doubt the Veteran sincerely believes his current bilateral knee disability is the result of his service as a paratrooper; however, he does not possess the requisite skill or training to address complex medical questions such as the etiology or causation of a medical condition, such as arthritis, that is beyond lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In so much as the Veteran current bilateral knee disability constitutes a chronic disease within the meaning of 38 C.F.R. § 3.309, the Board finds the presumptive provisions of 38 C.F.R. § 3.307(a)(3) relating to chronic diseases are not for application because the evidence does not establish arthritis manifest within one year of the Veteran's separation from service.  Arthritis was not confirmed in this case until approximately twenty years after the Veteran's separation from service.  Further, the concept known as a continuity of symptomology does not apply in this case.  If a chronic disease is diagnosed after separation from service, the nexus requirement of a claim for service connection can be proven by evidence of a continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-99 (1997) (overruled on other grounds Walker, supra).  Here, a knee condition was not noted in service; therefore, further analysis of the concept known as a continuity of symptomology is unnecessary.  Moreover, even if the nexus element could be proven by continuity of symptomatology in this case, as noted above, the Veteran's contentions in this regard are diminished by his inconsistent reporting of his history of symptoms and the separation document which shows that although the Veteran reported other symptoms, he reported no knee symptoms.  Thus, as to the nexus element, the Board finds the negative VA opinions to be more probative than the Veteran's report of history of symptoms.

Ultimately, the preponderance of evidence is against a finding the Veteran's current bilateral degenerative joint disease/osteoarthritis of the knees is the result of an in-service injury or disease.  The Board finds the October 2014 VA opinion the most probative evidence with respect to the claims on appeal.  The only medical evidence that suggests there may be a link between the current bilateral knee disability and service (the November 2006 treatment note) is speculative at best.  The Veteran is not competent to address issues such as the etiology of arthritis, and his recent reports of the onset of knee pain during active service are unreliable due to his inconsistencies in the appeal period.  Thus, the benefit-of-the-doubt doctrine does not apply, and the Veteran's claims for service connection for left and right knee disabilities must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a right knee disability is denied.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


